Case 17-44538-rfn11 Doc 76 Filed 10/15/18 Entered 10/15/18 15:40:56 Page 1 of 6

v

U. . Bankruptcy Judge

 

RT
CLERK, U.S. BANKRUPTCY COU
NORTHERN D|STR|CT OF TEXAS

ENTERED

THE ome oF ENTRY ls on
me coua'rs DOCKET

IN THE UNITED STATES BANKRUPTCY CGURT
FOR THE NORTHERN DISTRICT OF TEXAS

FORT WORTH DIVISION
lN RE: §
§ Case No. 17-44538-RFN-l 1
DIVERSIPIED POWER SYSTEMS, INC. §
§ In Proceedings Under Chapter 11
§
Debtor In Possession §

FINDINGS OF FACT AND CONCLUSIONS OF LAW IN CONNECTION WITH
CONFIRMATION OF AMENDED CHAPTER 11 PLAN OF REORGANIZATION

On the 15th day of October, 2018, came on for confirmation before this Court the
Amended Chapter il Plan of Reorganization Proposed by Diversified Power Systems, Inc.,
Debtor and Debtor in Possession, dated October 3, 2018 (the “Plan”)l. All parties appearing in

connection With the confirmation of the Plan were duly noted on the record.

 

1 Capitalized terms not otherwise defined herein Shall have the meaning ascribed to them in the Amended Chapter
11 Plan ofReorganization proposed by the Debtor.

Case 17-44538-rfn11 Doc 76 Filed 10/15/18 Entered 10/15/18 15:40:56 Page 2 of 6

After consideration of the Plan, the evidence presented, the arguments of counsel,
together With the records and files in this Chapter ll proceeding, this Court hereby makes the
following F indings of Fact and Conclusions of Law.

FINDINGS OF FACT

l. The Chapter ll bankruptcy case of Diversified Povver Systems, Inc.
(“Diversified”, “Debtor” or “Debtor in Possession”), Was commenced pursuant to Voluntary
Petition filed November 6, 2017. The Debtor has continued to operate as a debtor in possession
pursuant to ll U.S.C. §§ 1107 and 1108.

2. The Original Disclosure Statement to accompany the Original Plan of
Reorganization filed on September 4, 2018 (the “Disclosure Statement”). The Disclosure
Statement filed on September 4, 2018 Was conditionally approved by Order Conditionally
Approving Disclosure Statement entered September 7, 2018 and finally approved pursuant to
()rder entered concurrent herewith. The Disclosure Statement refers to the Plan filed by the
Debtor (sometimes hereinafter “Proponent”).

3. Copies of the Disclosure Statement, Ballot for accepting or rejecting the Plan,
the Plan and notice of the Order Conditionally Approving Disclosure Statement Were properly

and timely mailed to all known creditors and parties in interest in the Chapter ll case.

4. There Were two ballots regarding confirmation timely filed With the Court.

5. The Plan complies With the applicable provisions to title ll, United States
Code.

6. The Proponent of the Plan has complied With the applicable provisions of title

11, United States Code.

Page ] 2

Case 17-44538-rfn11 Doc 76 Filed 10/15/18 Entered 10/15/18 15:40:56 Page 3 of 6

7 . The Plan has been proposed in good faith and not by any means forbidden by
law.

8. Any payment made or to be made by the Debtor or by a successor of the Debtor
for services or for costs and expenses in or in connection with the case, or in connection with the

Plan and incident to the case, has been approved by, or is subject to the approval of, this Court as

reasonable

9. The Proponent of the Plan has disclosed the identity and affiliations of any
individual proposed to serve, after confirmation of the Plan, as a director, officer, or voting
trustee of the Debtor, an affiliate of the Debtor participating in a joint plan With the Debtor, or a
successor to the Debtor under the Plan; and the appointment to, or continuance in, such office of
such individual, is consistent With the interests of creditors and equity security holders and with
public policy; and the Proponent of the Plan has disclosed the identity of any insider that will be
employed or retained by the reorganized Debtor, and the nature of any compensation for such
insider.

lO. The Plan does not provide for any rate changes subject to approval by any

governmental or regulatory commission with jurisdiction over the rates of the Debtor or its

SUCCCS SOI`.

ll. Each holder of an Allowed Claim or Allowed lnterest in each class of Allowed
Claims or Allowed lnterests in the Plan has accepted the Plan or will receive or retain under the
Plan on account of such Allowed Claim or Allowed lnterest property of a value as of the
Effective Date of the Plan, that is not less than the amount that such holder would receive or

retain if the Debtor were liquidated under Chapter 7 of title ll of the United States Code on such

date.

Page l 3

Case 17-44538-rfn11 Doc 76 Filed 10/15/18 Entered 10/15/18 15:40:56 Page 4 of 6

12. All voting impaired Classes have accepted the Plan in accordance with § 1126
of the Bankruptcy Code. The Ballot Summary containing the tabulation of votes was admitted

into evidence without objection

13. At least one class of Allowed Claims impaired under the Plan has accepted the
Plan without regard to or inclusion of any acceptance of the Plan by any insider.

14. The Plan does not discriminate unfairly and is fair and equitable with regard to

each class of claims or interests.

15. The Plan provides that the holder of an Allowed Clairn specified in Section
507(a) of the Bankruptcy Code shall receive cash equal to the allowed amount of such Allowed

Claim on the Effective Date or as soon thereafter as is practicable

16. Confirmation of the Plan is not likely to be followed by the need for further
financial reorganization of the Debtor, except to the extent that such liquidation or reorganization

is proposed in the Plan.

l7. All fees payable under §1930 of title 28, United States Code, as determined by

the Court have been paid or the Plan provides for the payment of all such fees on or before the

Effective Date.

18. The Debtor shall file with the Court and serve on the United States Trustee a
quarterly financial report for each quarter (or portion thereof) until the Bankruptcy Case is

closed, dismissed, or converted, as the case may be.

19. There is no retirement plan for which the Debtor is obligated to make payment

of retirement benefits, as that term is defined in § lll4 of title ll, United States Code.

20. The Debtor is not required by a judicial or administrative order, or by statute, to

pay a domestic support obligation

Page | 4

Case 17-44538-rfn11 Doc 76 Filed 10/15/18 Entered 10/15/18 15:40:56 Page 5 of 6

21. All transfers of property of the Plan shall be made in accordance with any
applicable provisions of non-bankruptcy law that govern the transfer of property by a corporation
or trust that is not a moneyed, business, or commercial corporation or trust.

22. The Plan and all transactions contemplated there under do not have as their

principal purpose the avoidance of any taxes.

23. To the extent any of the Conclusions of Law set forth below include F indings of

Fact, they are incorporated herein by this reference
CONCLUSIONS OF LAW

24. To the extent any of the Findings of Fact set forth above include Conclusions of
Law, they are incorporated herein by this reference

25. The proceeding with respect to the confirmation of the Plan is a core proceeding
within the meaning of 28 U.S.C. §157(b)(2). The Bankruptcy Court has jurisdiction over the
Debtor’s Chapter ll case pursuant to 28 U.S.C. §157(a) and has jurisdiction to make the
F indings of Fact and Conclusions of Law referred to herein and to enter the Order Confirming
Plan, dated of even date herewith and entered concurrently herewith.

26. The Plan was prepared and filed in compliance with the applicable provisions
under title 11, United States Code, contains all provisions required by §1123 of the Bankruptcy
Code, and contains only such other provisions as are permitted by §l 123 of the Bankruptcy Code
and as are consistent with title ll, United States Code.

27. All Claims and lnterests have been properly classified in the Plan in accordance
with § 1122 of the Bankruptcy Code.

28. Notice of the hearing to consider confirmation of the Plan, the date fixed for

filing acceptances or rejections of the Plan and the date fixed for filing objections to

Page [ 5

Case 17-44538-rfn11 Doc 76 Filed 10/15/18 Entered 10/15/18 15:40:56 Page 6 of 6

confirmation of the Plan was appropriate and the best notice possible under all of the
circumstances, as required by § 102(1) of the Bankruptcy Code and Bankruptcy Rules 2002 and
3017 and all other applicable law.

29. The solicitation of acceptances of the Plan, including, without limitation, the
procedures adopted and followed in transmitting, receiving and tabulating acceptances and
rejections of the Plan, were in compliance with §§ 1125 and 1136 of the Bankruptcy Code and
applicable bankruptcy rules and were appropriate and adequate under all of the circumstances of
these cases.

30. All of the requirements for confirmation of the Plan specified by § 1129(a) of
the Bankruptcy Code have been satisfied

31. The Plan should be C()NFIRMED.

### End of Order ###

ORDER SUBMITTED BY:

DAVIS, ERMIS & ROBERTS, P.C.
1010 N. Center, Suite 100
Arlington, Texas 76011

Telephone: 972.263.5922

Fax: 972.262.3264
Davisdavisandroberts@vahoo.com

By: /s/ Craig D. Davis
Craig D. Davis

State Bar No. 17018600

COUNSEL FOR DEBTOR IN POSSESSION

Page l 6

